Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Baltimor April the 18th 1781
                        
                        Every one of My Letters Was writen Upon So Lamentabl a tone that I Am Happy to Give you a Pleasanter
                            Prospect the Anxiety I feel to Relieve Your Mind from a Small part of those Many Sollicitudes And Cares which our
                            Circumstances Conspir to Gather upon you, is the Reason of My Sending this Letter By the Chain and With a Particular
                            Recommendation.
                        When I left Susquehana Ferry it was the General opinion that we Could not Have Six Hundred Men By the time we
                            would Arrive at our Destination This and the Shocking Situation of the Men afforded the More Gloomy prospects as the
                            Board of War Have Confessed their total Inability to Afford us Relief Under these Circumstances I Have emploïed every
                            personal Exertion, and Have the pleasure to inform you that desertion Has, I Hope, Been put to an end.
                        On My Arrival on this Side of the Susquehana, I Made an order for the troops wherein I Endeavoured to throw a
                            kind of Infamy upon desertion, and to improve every particular affection of theirs- Since that, desertion Has Been
                            lessened. Two deserters Have Been taken up one of whom is Hanged to day and the other (Being an excellent Soldier) will Be
                            forgiven But dismissed from the Corps as well as an other Soldier who Behaved A Miss. To these Measures I Have Added one
                            which my feelings for the Sufferings of the Soldiers and the peculiarity of their Circumstances Have prompted me to Adopt.
                        The Merchants of Baltimore Lend me a sum of about 2000 pounds which will procure some shirts, Linnen over
                            alls Shoes, and a few Hatts- The ladies will make up the Shirts and the over alls will Be made By the detachements So that
                            our Soldiers Have a chance of Being a Little more Comfortable- The Monney is Lent upon My Credit, and I Become a Security
                            for the payement in two year’s time, when By the french Laws I may Better dispose of My Estate- But Before that time, I am
                            to use My influence with the french Court, in order to Have as Soon as possible this Sum of Monney added to any Loan Congress will Have Been able to obtain from them.
                        In Case you are told, My dear general, that My Whole Baggage Has Been taken in the Bay I am sorry I Cannot
                            Discountenance the Report.-But when the Mention of Papers and Maps will Be made, don’t Aprehend
                            any thing Bad for my papers nor for the Maps you Have put in My possessions. Nothing Has Been lost But writing paper and
                            printed Maps- The fact is this—when at York I Had Some Continental Soldiers and My Baggage to Send up in a Safe Barge and
                            an unsafe Boat, I of Course gave the Barge to the Soldiers who Easily went to Annapolis- The Baggage was put in the Boat
                            and Has not Been Since Heard of. But Being Aware of the danger I took By land with me Every article that on Public
                            Accounts was in the Least Valuable.
                        By a letter from Baron de Stuben dated Chesterfield Court House the 10h April I find that General Philips Has
                            at Porsmouth 1500 or 2000 Men added to the force under Arnold. Proper allowance Being Made for Exagerations I aprehend
                            that His whole Army Amount to 2500 men which oblige me to Hasten My March to Frederis Burg and Richmond where I expect to
                            Receive orders from Gnl Grene.
                        The Importance of Celerity, the desire of lengthtening the Way Home and immense delays that would Stop me for
                            an age Have determined me to Leave our tents, Artillery &c. under a guard and with orders to follow as fast as
                            possible while the Rest of the detachement By forced Marches and with Impressed Waggons and horses will Hasten to
                            Fredriburg or Richmond, and By this, derange the Calculations of the Ennemy. We Set off to Morrow and this Rapid mode of
                            travelling added to My other precautions will I Hope keep up our Spirits and Satisfaction. With the Highest Respect and
                            tender affection I Have the Honor to be dr gnl Yours
                        
                            Lafayette
                        
                    